EXAMINER'S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Thomas Ham on 7 July 2022.

Please amend claim 1 as follows:
1. (Currently Amended) A computer-implemented method for orchestrating distributed operations to be executed in a distributed computing system with multiple virtual infrastructures, the method comprising:
receiving a request to execute a distributed operation at a central orchestrator; 
in response to the request, retrieving a distributed operation descriptor for the distributed operation from a distributed operation catalog; 
parsing the distributed operation descriptor to find at least one Cloud-Native Network Function (CNF) entry specified in the distributed operation descriptor; and 
for each CNF entry found in the distributed operation descriptor:
retrieving a CNF descriptor for the CNF entry from a CNF catalog; 
parsing the CNF descriptor to find an overridable property for a CNF described in the CNF descriptor; 
defining a property override for the overridable property; 
selecting a target virtual infrastructure from the multiple virtual infrastructures of the distributed computing system to perform a lifecycle management operation of the CNF; and 
transmitting instructions to a local operator in the target virtual infrastructure with the property override so that information regarding the CNF is transmitted to a local orchestrator of the target virtual infrastructure in order for the local orchestrator to perform the lifecycle management operation of the CNF at the target virtual infrastructure using the property override.


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The closest prior art, Parker Pub. No.: US 2020/0228402 A1 discloses config-agents as parts of cloud native network functions that parse configurations relating to particular platform as a service components which they serve during cloud-native network function deployment. When a new configuration is identified, the config-agents can identify which component requires the new configuration, and uses an API call to install the updated configurations on the components.
Yoshimura et al. Pub. No.: U 2018/0018244 A1 discloses a system having an orchestrator that performs VNF life cycle management as an NFVM, and an orchestrator corresponding to an NFVO that includes a global resource orchestrator.
Xia Pub. No.: US 2021/0117241 A1 discloses a VNFM that for network functions, gathers all management for a lifecycle of a VNF instance, dispatches a command for managing a lifecycle of a container as a service to a container as a service manager, and initiates a process of allocating a VM required for managing a lifecycle of the VNF instance.
Yao et al. Pub. No.: US 2022/0182923 A1 discloses deployment and operational behavior of VNFs being captured in a template stored in a VNF catalog, used by an NFV-MANO to create instances of the VNF it represents and to manage the lifecycle of those instances. A VNFD has a one-to-one correspondence with a VNF package, and describes attributes and requirements to realize such an VNF. Specific requirements, constraints, and policies that have been pre-provisioned or are accompanying the request for instantiation may override requirements in the template

However, interpreting the claims in light of the specification, the examiner finds the claimed invention is patentably distinct from the prior art of record. The prior art does not expressly teach or render obvious the invention as recited in amended independent claims, comprising receiving, at a central orchestrator of a distributed computing system, a request to execute a distributed operation, retrieving a descriptor for the operation from an operation catalog, parsing the operation to identify at least one cloud-native network function (CNF) entry, and for each CNF entry, retrieving a CNF descriptor for the CNF entry from a CNF catalog, parsing the CNF descriptor to identify an overridable property, defining a property override for the overridable property, selecting a virtual infrastructure to perform lifecycle management for the CNF, and transmitting instructions with the property override to a local operator in the selected virtual infrastructure so that information of the CNF is transmitted to a local orchestrator of the selected virtual infrastructure in order for the local orchestrator to perform the lifecycle management of the CNF using the property override. Since the prior art does not expressly teach or render obvious the invention as recited in amended independent claims, the claims are in condition for allowance.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL W AYERS whose telephone number is (571)272-6420. The examiner can normally be reached M-F 8:30-5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Meng-Ai An can be reached on 5712723756. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL W AYERS/             Primary Examiner, Art Unit 2195